MEMORANDUM **
Ravinder Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s (“IJ”) order denying his motion to reopen. We dismiss the petition for review for lack of jurisdiction.
The motion to reopen at issue requested only that the IJ exercise her sua sponte authority to reopen Singh’s deportation proceedings. As the IJ declined to exercise this discretionary authority, we do not have jurisdiction to review the agency’s decision. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Accordingly, we do not reach Singh’s remaining contentions.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.